
	
		I
		111th CONGRESS
		2d Session
		H. R. 4877
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2010
			Mr. Polis of Colorado
			 (for himself, Mr. Coffman of Colorado,
			 Mr. Schauer, and
			 Ms. Kosmas) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  investment in certain industries by providing an exclusion from tax on certain
		  gains.
	
	
		1.Short titleThis Act may be cited as the
			 Community Bank and Automotive Industry
			 Recapitalization Act of 2010.
		2.Exclusion of
			 capital gains on investments in certain industries
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139C the following new section:
				
					139D.Capital gains
				on investments in certain industries
						(a)In
				generalGross income shall
				not include gain from the sale of qualified investment property if—
							(1)such property is
				acquired during the 18-month period beginning on the date of the enactment of
				this section, and
							(2)such property is
				held for more than 5 years.
							(b)Qualified
				investment propertyFor purposes of this section—
							(1)In
				generalThe term qualified investment property means
				any—
								(A)stock in a
				specified domestic corporation acquired by the taxpayer at its original issue,
				and
								(B)any capital or
				profits interest in a specified domestic partnership acquired by the taxpayer
				from the partnership.
								(2)Specified
				corporations and partnerships
								(A)In
				generalA corporation or partnership shall be treated as
				specified for purposes of paragraph (1) if such corporation or partnership is a
				community bank or an automotive company.
								(B)Community
				bankThe term community
				bank means any community bank with less than $10,000,000,000 in assets
				which is established and regulated under the laws of the United States or any
				State, territory, or possession of the United States, the District of Columbia,
				Commonwealth of Puerto Rico, Commonwealth of Northern Mariana Islands, Guam,
				American Samoa, or the United States Virgin Islands, and having significant
				operations in the United States, but excluding any central bank of, or
				institution owned by, a foreign government.
								(C)Automotive
				companyThe term automotive company means any person
				the majority of the gross receipts of which are derived from the research,
				design, production, or sale of personal or mass transportation vehicles or
				components for such vehicles.
								(c)Ineligibility
				for TARP assistanceIn any
				corporation or partnership issues stock or any capital or profits interest
				during the 18-month period beginning on the date of the enactment of this
				section which results in the aggregate fair market value of all such stock and
				interests (determined, in each case, as of the date of issuance) issued by such
				corporation or partnership during such period to equal or exceed $500,000, such
				corporation or partnership shall not be eligible to receive any assistance
				under title I of the Emergency Economic Stabilization Act of 2008 after the
				date of such
				issuance.
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139C the following new item:
				
					
						Sec. 139D. Capital gains on investments in certain
				industries.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 acquired after the date of the enactment of this section.
			
